

	

		II

		109th CONGRESS

		2d Session

		S. 2230

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2006

			Mr. Dodd (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To ensure that members of the Armed Forces have complete

		  personal armored protection necessary for their duties, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Servicemember Safety Act of

			 2006.

		2.Complete

			 personal armored protection for members of the Armed Forces

			(a)Provision of

			 complete personal armored protection

				(1)In

			 generalCommencing as soon as practicable after the date of the

			 enactment of this Act, the Secretary of each military department shall, except

			 as provided in paragraph (2), ensure that each covered member of the Armed

			 Forces under the jurisdiction of such Secretary is provided interceptor body

			 armor and such other appropriate protective gear as is necessary to provide

			 such member with complete personal armored protection.

				(2)ExceptionA

			 member of the Armed Forces described in paragraph (1) may be provided body

			 armor and other protective gear that provides such member with less than

			 complete personal armored protection if a unit commander of such member (at

			 such level of command as the Secretary of the military department concerned

			 shall specify for purposes of this section) certifies that the provision to

			 such member of body armor and other gear providing complete personal armored

			 protection would impose on such member a greater risk of injury or death than

			 would be borne by such member if provided body armor and other gear under this

			 paragraph.

				(b)Payment for

			 body armor and protective gear

				(1)Temporary

			 authority for paymentDuring the period beginning on the date of

			 the enactment of this Act and ending on the date of the commencement of the

			 provision of body armor and other protective gear under subsection (a) by the

			 Secretary of a military department, such Secretary shall provide to such

			 covered members of the Armed Forces under the jurisdiction of such Secretary as

			 such Secretary shall designate for purposes of this subsection an amount for

			 the purchase by such members, or for the reimbursement of purchases made by

			 others on behalf of such members, of such interceptor body armor and other

			 appropriate protective gear as is necessary to provide such members with

			 complete personal armored protection.

				(2)Designation of

			 membersIn designating members of the Armed Forces under

			 paragraph (1), the Secretary of a military department shall designate members

			 whose military duties or assignments most urgently require the acquisition by

			 such members of complete personal armored protection.

				(3)Amount of

			 paymentThe total amount of the payment made to a member of the

			 Armed Forces under paragraph (1) may not exceed the lesser of—

					(A)$1,100; or

					(B)the amount

			 incurred by or on behalf of such member to purchase body armor and other gear

			 as described in that paragraph.

					(4)Authorized

			 producers and suppliers of armor and gearPayment may be made to

			 a member of the Armed Forces under paragraph (1) for the purchase of body armor

			 or other gear only if such body armor or other gear is purchased from such

			 producers and suppliers of military gear as the Secretary of the military

			 department concerned shall designate for purposes of this subsection.

				(5)Coordination

			 with provision of complete personal armored protectionA member

			 of the Armed Forces who receives a payment under this subsection is not

			 entitled to the provision of body armor or protective gear under subsection (a)

			 unless the Secretary of the military department concerned determines that the

			 provision of body armor or protective gear to such member under that subsection

			 is necessary in order to meet the requirements of that subsection with respect

			 to such member.

				(c)Coordination

			 among military departmentsThe Secretary of Defense shall ensure

			 that the requirements of this section are, to the maximum extent practicable,

			 carried out uniformly across the military departments.

			(d)DefinitionsIn

			 this section:

				(1)The term

			 complete personal armored protection, in the case of a member of

			 the Armed Forces, means such interceptor body armor, other body armor, and

			 other protective gear as is necessary to fully shield the torso of the member

			 (including the shoulders, sides, and lower torso) with body armor.

				(2)The term

			 covered member of the Armed Forces means a member of the Armed

			 Forces who is ordered, assigned, or deployed to a combat zone or on a combat

			 operation.

				

